Citation Nr: 1208494	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-30 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable disability rating for tripod fracture of the left orbital rim and maxillary bone with abnormal revealing buckling of an inferolateral aspect of the left orbit.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from August 1973 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's claim for service connection for a low back disability, and granted service connection for the tripod fracture of the left orbital rim and maxillary bone with abnormal revealing buckling of an inferolateral aspect of the left orbit, assigning an initial noncompensable disability rating.  Jurisdiction of this matter has since been transferred to that of the RO located in Atlanta, Georgia.

In December 2011, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of the hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's December 2011 hearing, he reported that he was receiving ongoing treatment for his service connected residuals of a tripod fracture of the left orbital rim and maxillary bone from his private physician.  He indicated that he would obtain and submit the records of this treatment.  To date he has not done so.  

Additionally, he indicated that he had been treated for a low back disability at the Warner Robbins Air Force Base In Centerville, Georgia; the VA Hospital in Dublin, Georgia; the Piedmont Hospital, in Atlanta, Georgia; and by Dr. Malone.  The claims file does not include complete VA or private medical treatment records identified by the Veteran.  These records are relevant to the claims on appeal and VA has duty to obtain them.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the issue of service connection for a low back disability, the medical evidence shows that the Veteran's July 1973 examination for entrance into service reveals that he had lower back pain.  He reported a history of intermittent back pain.  While X-rays were referenced, the results of such X-rays are not included in the service treatment records.  A service treatment record dated in March 1975 shows that the Veteran reported a one day history of low back pain.  The impression, in pertinent part, was low back pain.  His January 1984 examination for separation from service shows that clinical evaluation of the spine was within normal limits.  In an accompanying report of medical history, he indicated that he was in good health and reported no complaints.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

Additionally, in May 2009, the Veteran underwent a VA spine examination wherein an assessment of mild degenerative disk disease was provided.  The examiner concluded that he could not resolve the issue of service connection without resorting to mere speculation.  The examiner did not provide an explanation for the inability to provide an opinion or explain whether the inability was due to the limits of medical knowledge or there was additional evidence that would have permitted him to provide the needed opinion.  Hence, the opinion is inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Moreover, the May 2009 VA examiner did not discuss the Veteran's reports at the examination and elsewhere, that his current back pain had begun in service in 1984 and continued up to the present.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The most recent VA examination for the residuals of a tripod fracture of the left orbital rim and maxillary bone was in October 2006.  During his December 2011 hearing, as well as in various communications to VA, the Veteran indicated that his disability had increased in severity since that examination.  In light of the Veteran's contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that a contemporaneous examination should be conducted.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of X-ray examination that was reportedly conducted for the Veteran's entrance into service in July 1973.

Efforts to obtain these records should continue until they are obtained; it is reasonably certain that they do not exist or that further efforts would be futile

2.  Obtain all records of the Veteran's treatment at the VA Medical Center in Dublin, Georgia, for a low back disability or residuals of the tripod fracture of the left orbital rim.  

Efforts to obtain these records should continue until they are obtained; it is reasonably certain that they do not exist or that further efforts would be futile

3.  Ask the Veteran to complete authorizations for VA to obtain all records of private medical care for residuals of the tripod fracture of the left orbital rim and maxillary bone and low back disability.  

If the Veteran fails to complete the authorizations, tell him that he should obtain the records and submit them himself.  

If there are any requested records that cannot be obtained, inform the Veteran of that fact, of the efforts made to obtain the records and of any further efforts that will be made with regard to his claim. 

4.  Arrange for the Veteran to undergo a VA examination to determine whether any current low back disability had its onset in service, or was aggravated therein.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner should address the following: 

(a)  Whether it is at least as likely as not that the Veteran has a current low back disability; and, if so; 

(b)  Whether it is at least as likely as not that a pre-existing  low back disability was aggravated (permanently worsened) beyond the natural progression of the disease as the result of, or during, the Veteran's active service from August 1973 to January 1984; or

(c) Whether it is at least as likely as not that any such diagnosed low back disability is directly related to service, to include the March 1975 reported low back pain or the low back pain that the Veteran reports began in 1984.

The examiner must acknowledge the Veteran's reports.  If the examiner rejects the Veteran's reports after acknowledging them, the examiner should provide reasons for doing so.

A complete rationale for all conclusions and opinions must be provided.  

If the examiner is unable to provide the necessary opinions without resorting to speculation, the examiner must provide reasons for this inability, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

5.  Arrange for the Veteran to undergo a VA examination so as to ascertain the precise nature and severity of his tripod fracture of the left orbital rim and maxillary bone with abnormal revealing buckling of an inferolateral aspect of the left orbit.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner should opine as to the extent of relative loss of innervations of the facial muscles.  In doing so, an opinion shall be rendered as to whether there is moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis of the seventh (facial) cranial nerve.

The examiner is requested to establish whether the disability interferes to any extent with mastication.

The examiner should address the extent of any disfiguring scar in the affected area.  The examiner should describe the manifestations of any residual scarring to the face in accordance with pertinent rating criteria for evaluation of the condition.  The examiner should specifically address whether there is visible or palpable tissue loss, gross distortion or asymmetry of any paired sets of facial features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips).  The examiner should also provide a measurement of the length and width of the scars as well as the areas of the scars in terms of square inches.  The examiner should indicate whether any such scars are elevated or depressed on palpation; adherent to the underlying tissue; hyper- or hypo-pigmented; manifested by abnormal skin texture; indurated or inflexible; or result in loss of underlying soft tissue.  The examiner should specify whether any scars are superficial, unstable, and painful on examination.  The examiner should indicate whether the scars cause limitation of motion, and if so, should specify the degree of limitation.  Un-retouched color photographs of each residual scar should be taken and associated with the claims file.

The examiner should comment on the impact of the disability, on employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

6.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full.  If further action is required, it should be undertaken.

7.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

